Citation Nr: 1741065	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral hands and feet. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran had unverified service from November 1976 to November 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veteran's Appeals (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 travel board hearing, a transcript of which is of record. 

The appeal was originally before the Board in April 2013 and September 2015.  The requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record shows that the Veteran does not have frostbite residuals, which were present during active service or developed as a result of an in-service event or injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Veteran contends that he is entitled to service connection for residuals of frostbite of the bilateral hands and feet.  The Veteran reported that he was exposed to extreme cold and suffered from frostbite while on duty as a road guide in Germany.  The Veteran indicated that he lost feeling in his hands and feet, was seen by a medic, and taken off duty for one week.  The Veteran has submitted lay statements asserting that he has problems with his hands and feet in cold weather and has no resistance to cold temperatures as a result of his service.  

The Veteran had an enlistment examination in November 1976.  There were no noted disabilities and the Veteran noted no problems with his hands or feet or intolerance for the cold.  The Veteran's January 1980 statement of medical condition completed at separation indicated that his health had not changed since his November 1976 enlistment examination.

November 1977 service treatment records show that the Veteran complained of "changes in body temperature" in that his body got hot and then cold.  He returned the next day with complaints of body aches and chest pain when he coughs. 

The Veteran was afforded a VA examination in June 2013.  The Veteran reported that he was exposed to extreme cold while serving in Germany in 1977 and went to sick call.  He asserts that his treatment was to not have caffeine and to keep his feet elevated.  The Veteran reported that since leaving the military when he gets cold his fingers and feet get numb and that he has moved south because of the cold weather.  The Veteran complained of loss of feeling in his feet and fingers when exposed to cold temperatures.  The examiner found no scarring and no other symptoms of a cold injury.  The 2013 examiner noted that the Veteran's right foot was more impacted than the left and that he reported a pricking sensation.  The examiner opined that it is less likely than not that the Veteran's symptoms were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner continued that there was no documentation in the file to confirm exposure to cold in the c-file.  Instead, the examiner found documentation of flu-like symptoms, body aches, and a fever.  

At the February 2017 travel board hearing, the Veteran testified that he was exposed to severe cold when he was selected to be a road guide during a training exercise.  The Veteran testified that he was out in the cold, snowy, and rainy weather from approximately 5 o'clock in the morning to 7 or 8 o'clock in the evening.  The Veteran reported that he was numb when he was finally picked up and he was taken to the medic because he could not feel his hands or feet.  The Veteran continued, indicating that he was not sent back out into the field for a week to two weeks.  He alleges that he was instructed to not drink caffeine, stay under the covers to keep warm, and check to ensure his hands and feet were not changing colors.  The Veteran testified that thereafter he did not seek additional treatment in the military because he was told there was no treatment for the condition.  

The Veteran stated that he has lived with the aches and pains of the condition since service and that it has impacted his work prospects.  He testified that he attempted to be a land surveyor but could not continue in the winter months due to the numbness in his bilateral hands and feet.  The Veteran also described an instance when he walked off a job with a butcher's shop after approximately 30 minutes because he could not handle the cold meat.  The Veteran continued, indicating that  his current work is good because "it's under control."  

The Veteran currently has disabilities in his bilateral hands and bilateral feet.  The Veteran has provided lay statements indicating that he has suffered from tingling and loss of feeling in his hands and feet after minimal exposure to cold weather.  The June 2013 VA examination noted cold sensitivity, color changes, and numbness in the Veteran's bilateral hands and feet and a prickly feeling in his right foot.  

Regarding the second element of service connection, the Veteran's available service treatment and personnel records contain two references to the in-service incident the Veteran claims caused his current symptoms.  The Veteran provided lay evidence that in November 1977 he spent the day outside as a road guide, from approximately 5 o'clock in the morning to 7 or 8 o'clock in the evening in the cold, rain, and snow of Germany.  At the end of this day, the Veteran testified, he was taken to sick call and spent the next week to two weeks in his barracks.  According to the Veteran he was instructed to stay warm, not drink caffeine, and watch for a change in color to his bilateral hands and feet.  The record does not contain any other medical records, VA or private treatment, for the treatment of residuals of frostbite.  The Veteran testified that he did not seek any additional treatment in service because he was told there was no treatment for the condition.  Further, the Veteran's exit examination does not note any issues with his bilateral hands or feet.  

At the travel board hearing in February 2017, the Veteran testified that he moved from Detroit, Michigan to the south to better manage his symptoms.  Further, he testified that he could not have a career as a land surveyor in Detroit because he could not work during the cold months of the year and that he was unable to keep a job at a butcher's shop for more than a few hours because he could not work with the cold meat.  

After affording the Veteran the benefit of the doubt, he was exposed to cold, rain, and snow while in service in Germany.  The specific incident in November 1977 did lead to him going to sick call and spending the next week to two weeks in his barracks.  The Veteran, as a lay person, is competent to report the instance in service where he was exposed to cold weather and the symptoms he experienced thereafter.  Accordingly, the Veteran had an in-service injury and the second element of service connection is met.  

Regarding the nexus requirement, the record contains a negative medical opinion concerning the causal connection between the Veteran's symptoms and the in-service event.  The June 2013 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and recorded his history and self-reported symptoms.  He noted that the Veteran's in-service treatment records support a diagnosis of flu-like symptoms as a result of the in-service event, not a diagnosis or description of frostbite.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or cause by the claimed in-service event.  

All evidence in the record indicates that the Veteran spent time in the cold and damp weather of Germany during his time in service, however there is no record of a cold injury and the VA examiner specifically identifies that the records associated with the claimed in-service event indicate that the Veteran likely had the flu at that time, not that he was suffering from exposure to the cold.  

Given the above, while the Veteran indeed whet to sick call after that day on road guide duty in November 1977, the Board finds that he does not suffer from residuals of frostbite of his bilateral hands and feet.  After a review of the claims file and examination of the Veteran, the examiner determined that the Veteran's current condition is not related to or caused by the claimed in-service injury.  The Board finds the examiner's findings to be probative and dispositive of the matter of whether the Veteran's disability is related to the in-service event.  

While the Board appreciates the Veteran's statements regarding his symptoms and the impact on his daily life, in this case, the record does not establish that the symptoms have a connection to his service.  The opinion provided by the VA examiner is more probative than the Veteran's lay statements, because the examiner has specialized and medical experience, education, and expertise that the Veteran is not shown to have.

In conclusion, service connection for residuals of frostbite is not warranted.  As a preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of frostbite of the bilateral hands and feet is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


